Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 3, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  145923                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  JESUBEN ENGELHARDT and LORI                                                                                        Justices
  ENGELHARDT,
            Plaintiffs-Appellants,
  v                                                                SC: 145923
                                                                   COA: 292143
                                                                   Macomb CC: 2007-004652-NM
  ST. JOHN HEALTH SYSTEM – DETROIT-
  MACOMB CAMPUS, d/b/a ST. JOHN
  MACOMB HOSPITAL,
             Defendant-Appellee,
  and
  RAJESH C. BHAGAT, M.D. and
  RAJESH C. BHAGAT, M.D., P.C.,
             Defendants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the April 19, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 3, 2013                       _________________________________________
           d0327                                                              Clerk